DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 17 October 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-26 are pending for examination.
Claims 5 and 18 are currently amended.
Claims 23-26 are new.
Specification and Drawings:
Amendments to the specification and drawings have not been submitted with the amendment filed 17 October 2022.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 2 November 2022, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhelm et al. (US 2014/0018220) (hereinafter Wilhelm) in view of Konicke (US 9914576).
Regarding claims 1, 15 and 22, the Wilhelm reference discloses a method of forming a package and a packaging machine (12) (title), the method comprising: (see fig. 2) forming, at a forming station (15) of a packaging machine (12), a package base (2) in a film (3) so that the package base (2) has a pocket (trough); and attaching, at a first cover application station (18) of the packaging machine (12), a first cover layer (5) on the package base (2) so that the first cover layer (5) partially covers the pocket (frame layer 5 has an access opening (6) which partially covers the opening in the base trough (2) as seen in fig. 1).
The Wilhelm method and packaging machine teaches that the product (4) is loaded at filling station (16) into the trough (2) before the layer (frame 5) is attached to the package base (2) (paragraph [0036]) and does not disclose: attaching, at a first cover application station of the packaging machine, a first cover layer on the package base so that the first cover layer partially covers the pocket, and so that access to the pocket is provided to position a product in the pocket after the first cover layer has been attached to the package base.
The Konicke reference discloses a similar type of package which is formed with a base (bowl 23) and a first layer (top wall 24) which is attached to the base (23).  Konicke expressly discloses that in a container filling factory, the first layer (24) partially covers (as seen in fig. 4B) an access opening of the base (23).  Also, the Konicke reference expressly teaches that access to the pocket (product storage region 27) is provided to position a product (18) in the pocket (27) after the first cover layer (24) has been attached to the package base (23) (figs. 1 and 4B) (col. 4, lines 34-46: “… Top wall 24 is coupled to a top edge of side wall 26 to define interior product-storage region 27. Product 18 is deposited into interior product-storage region 27 through top aperture 22 at a container-filling factory before container label 10 is coupled (e.g., bonded) to an exterior surface of top wall 24 as suggested in FIG. 1 to produce a closed and hermetically sealed package 19 shown, for example, in FIG. 4A”).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Wilhelm method of forming a package and packaging machine by having substituted the location of the filling/loading device being after the attaching of the first layer, as taught Konicke, for the location of the filling/loading device being before the attaching of the first layer set forth in Wilhelm.   In this instance, a skilled artisan would have recognized that the Konicke reference teaches that the step of attaching, at a first cover application station of the packaging machine, a first cover layer on the package base so that the first cover layer partially covers the pocket, and so that access to the pocket is provided to position a product in the pocket after the first cover layer has been attached to the package base is a known alternative method step which would achieve a predictable and successful result, and the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further regarding claim 22, the Wilhelm packaging machine, as modified by Konicke above, teaches a second cover application station (Wilhelm: 19) disposed downstream of the loading station (as now relocated based on the substitution of the loading station 16 of Wilhelm from before the first cover application station 18 to after the first cover application station 18) and configured to attach a second cover layer (Wilhelm: 7) on the first cover layer (Wilhelm: 5) after the product (Wilhelm: 4) has been loaded into the pocket (2) so that the first and second cover layers (5, 7) cooperate to substantially or completely cover the pocket (2), the second cover application station including a sealing tool or a press (19) to attach the second cover layer (7) on the first cover layer (5).
Regarding claim 2, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 1, wherein the package base is formed with a rim that surrounds the pocket, and the step of attaching the first cover layer is performed so that the first cover layer is attached to the package base along an entire perimeter of the rim (see Wilhelm fig. 1 and Konicke figs. 4A and 4B).
Regarding claim 3, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 2, wherein the first cover layer defines an opening through which the product may be inserted into the pocket (Konicke: opening 22 in figs. 1 and 4B).
Regarding claims 4 and 16, the Wilhelm method of forming a package and a packaging machine, as modified by Konicke above, teaches the method of claim 2 and the apparatus of claim 15 further comprising cutting (Wilhelm: a cutting device in the form of a punching device 24) an opening (Wilhelm: opening 6) in the first cover layer (Wilhelm: frame 5) at the first cover application station (Wilhelm: sealing station 18) and the cover application station (18) comprises a cutting device (24) configured to cut an opening (6) in the cover layer (5) before the cover layer (5) is attached to the package base(2), wherein the step of attaching the first cover layer is performed so that the opening is aligned with the pocket, and so that the product may be inserted through the opening into the pocket (this would be achieved by the substitution in Wilhelm as now modified by the teachings of Konicke as set forth above with regard to claim 1).
Regarding claim 6, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 1, wherein the first cover application station (Wilhelm: sealing station 18) comprises a first sealing device, and the step of attaching the first cover layer comprises sealing the first cover layer (Wilhelm: 5) onto the package base (Wilhelm: 2).
Regarding claim 7, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 6 further comprising attaching, at a second cover application station (Wilhelm: sealing station 19), a second cover layer (Wilhelm: cover film 7) to the first cover layer (Wilhelm: 5) to substantially or completely cover the pocket (Wilhelm: trough 2) after the product (Wilhelm: 4) has been positioned in the pocket (Wilhelm: 2) (Konicke also teaches the same step by attaching a second cover layer (10) to the first cover layer (24) to substantially or completely cover the pocket (27) after the product (18) has been positioned in the pocket (27)).
Regarding claim 8, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 7, wherein the second cover application station (Wilhelm: sealing station 19) comprises a second sealing device for sealing the second cover layer (Wilhelm: 7) onto the first cover layer (Wilhelm: 5).
Regarding claim 9, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 7, wherein the second cover layer (Wilhelm: 7) is adhesively attached to the first cover layer (Wilhelm: 5) at the second cover application station (Wilhelm: 19) (Wilhelm in paragraphs [0005] and [0038] teaches that the films are adhesive films which are attached in the sealing stations so that sealing takes place in the manner known under the influence of heat and pressure onto the seal).  Adhesive sealing is notoriously old and well known in the art and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have had the second cover layer (7) of Wilhelm adhesively attached to the first cover layer (Wilhelm: 5) at the second cover application station (Wilhelm: 19), as such is known to those skilled in the art as a technique for attaching one film to another.
Regarding claim 10, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 1, wherein the first cover layer (Wilhelm: 5) is adhesively attached to the package base (Wilhelm: 2) at the first cover application station (Wilhelm: 18) (Wilhelm in paragraphs [0005] and [0038] teaches that the films are adhesive films which are attached in the sealing stations so that sealing takes place in the manner known under the influence of heat and pressure onto the seal).  Adhesive sealing is notoriously old and well known in the art and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have had the first cover layer (5) of Wilhelm adhesively attached to the base (Wilhelm: 2) at the first cover application station (Wilhelm: 18), as such is known to those skilled in the art as a technique for attaching one film to another.
Regarding claim 11, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 10 further comprising attaching, at a second cover application station (Wilhelm: 19), a second cover layer (Wilhelm: 7) to the first cover layer (Wilhelm: 5) to substantially or completely cover the pocket (Wilhelm: 2) after the product (Wilhelm: 4) has been positioned in the pocket (Wilhelm: 2).
Regarding claim 12, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 11, wherein the second cover layer (Wilhelm: 7) is adhesively attached to the first cover layer (Wilhelm: 5) at the second cover application station (Wilhelm: 19) (Wilhelm in paragraphs [0005] and [0038] teaches that the films are adhesive films which are attached in the sealing stations so that sealing takes place in the manner known under the influence of heat and pressure onto the seal).  Adhesive sealing is notoriously old and well known in the art and it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have had the second cover layer (7) of Wilhelm adhesively attached to the first cover layer (Wilhelm: 5) at the second cover application station (Wilhelm: 19), as such is known to those skilled in the art as a technique for attaching one film to another.
Regarding claim 13, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 11, wherein the second cover layer is heat sealed to the first cover layer at the second cover application station (Wilhelm in paragraphs [0005] and [0038] teaches that the films are adhesive films which are attached in the sealing stations so that sealing takes place in the manner known under the influence of heat and pressure onto the seal).  
Regarding claim 14, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 1 further comprising attaching, at a second cover application station (Wilhelm: 19), a second cover layer (Wilhelm: 7) to the first cover layer (Wilhelm: 5) to substantially or completely cover the pocket (Wilhelm: 2) after the product (Wilhelm: 4) has been positioned in the pocket (Wilhelm: 2), wherein the second cover application station (Wilhelm: 19) is part of the packaging machine (Wilhelm: 12).
Regarding claim 17, the Wilhelm packaging machine, as modified by Konicke above, teaches the packaging machine of claim 15, wherein the cover application station (Wilhelm: 18) comprises a roll (Wilhelm: 17) of the cover layer (Wilhelm: 5) having openings (Wilhelm: 6) preformed therein, and a cover application device (sealing station 18) configured to attach the cover layer (5) on the package base (Wilhelm: 2) so that one of the openings (6) is positioned above the pocket (Wilhelm: trough) of the package base (2) and so that access to the pocket (trough) is provided through the opening (6) (Wilhelm: claim 3: “the frames are unwound from a roll in the form of a webshaped material with openings, and supplied to the first sealing station”).
Regarding claims 20 and 21, the Wilhelm packaging machine, as modified by Konicke above, teaches the packaging machine of claim 15 further comprising a loading station (as now relocated based on the teachings of Konicke) for loading the product (Wilhelm: 4) into the pocket (Wilhelm: trough) after the cover layer (Wilhelm: 5) has been attached to the package base (Wilhelm: 2), and an additional cover application station (Wilhelm: 19) disposed downstream of the loading station and configured to attach an additional cover layer (Wilhelm: 7) on the cover layer (Wilhelm: 5) to substantially or completely cover the pocket (Wilhelm: trough) after the product (Wilhelm: 4) has been loaded into the pocket (Wilhelm: trough), and the packaging machine arrangement comprising the packaging machine of claim 15 and an additional cover application station (Wilhelm: 19) configured to attach an additional cover layer (Wilhelm: 7) on the cover layer (Wilhelm: 5) to cover the pocket (Wilhelm: trough) after the product (Wilhelm: 4) has been loaded into the pocket (Wilhelm: trough).
Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 1 and 15 above, and further in view of Austermeier et al. (US 2015/0041043) (hereinafter Austermeier).
Regarding claim 19, the Wilhelm packaging machine, as modified by Konicke above, teaches the apparatus of claim 15, but does not disclose wherein the cover application station comprises a supply of cover material including the cover layer and multiple additional cover layers attached to a carrier layer, each of the cover layer and the multiple additional cover layers having an opening formed therein, and the cover application station further comprises a dispensing device configured to separate the cover layer and the multiple additional cover layers from the carrier layer, and a cover application device configured to press the cover layer onto the package base.
However, the Austermeier reference discloses that it is old and well known in the relevant art to provide a cover application station (100) that comprises a supply of cover material (labels) including the cover layer (101) and multiple additional cover layers (101) attached to a carrier layer (111), and the cover application station further comprises a dispensing device (102) configured to separate the cover layer (101) and the multiple additional cover layers (101) from the carrier layer (111), and a cover application device (100) configured to press the cover layer (101) onto a package (30).  Additionally, the cover layer (5) and additional cover layers of Wilhelm having openings (6) formed therein.  Furthermore, the Konicke reference teaches that the cover layer (24) has an opening (22) formed therein, and that the opening (22) of the cover layer (24) is aligned with a pocket (27), and so that a product (18) may be inserted through the opening (22) into the pocket (27).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Wilhelm packaging device by having incorporated the cover application station comprises a supply of cover material including the cover layer and multiple additional cover layers attached to a carrier layer, each of the cover layer and the multiple additional cover layers having an opening formed therein, and the cover application station further comprises a dispensing device configured to separate the cover layer and the multiple additional cover layers from the carrier layer, and a cover application device configured to press the cover layer onto the package base, as suggested by Austermeier, in order to provide and attach the cover layer (Wilhelm: 5) to the package base (Wilhelm: 2).  In this instance, the Austermeier reference teaches an alternative manner of dispensing and attaching the covers.
Regarding claim 23, the Wilhelm method of forming a package, as modified by Konicke above, teaches the method of claim 1, but does not disclose wherein the first cover application station comprises a supply of cover material including the first cover layer and multiple additional first cover layers attached to a carrier layer, each of the first cover layer and the multiple additional first cover layers having an opening formed therein, and wherein the attaching comprises separating the first cover from the carrier layer using a dispensing device, and pressing the first cover layer onto the package base so that the opening of the first cover layer is aligned with the pocket, and so that the product may be inserted through the opening into the pocket.
However, the Austermeier reference discloses that it is old and well known in the relevant art to provide a first cover application station (100) that comprises a supply of cover material (labels) including the first cover layer (101) and multiple additional first cover layers (101) attached to a carrier layer (111), and wherein the attaching comprises separating the first cover (101) from the carrier layer (111) using a dispensing device (102), and pressing the first cover layer (101) onto a package.  Additionally, the Konicke reference teaches that the cover layer (24) has an opening (22) formed therein, and that the opening (22) of the cover layer (24) is aligned with a pocket (27), and so that a product (18) may be inserted through the opening (22) into the pocket (27).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Wilhelm method of forming a package by having incorporated that the first cover application station comprises a supply of cover material including the first cover layer and multiple additional first cover layers attached to a carrier layer, each of the first cover layer and the multiple additional first cover layers having an opening formed therein, and wherein the attaching comprises separating the first cover from the carrier layer using a dispensing device, and pressing the first cover layer onto the package base so that the opening of the first cover layer is aligned with the pocket, and so that the product may be inserted through the opening into the pocket, as suggested by Austermeier and Konicke, in order to provide and attach the cover layer (Wilhelm: 5) having an opening formed therein to the package base (Wilhelm: 2) and thus permit the opening of the first cover layer to be aligned with the pocket, and so that the product may be inserted through the opening into the pocket.  In this instance, the Austermeier reference teaches an alternative manner of dispensing and attaching the covers.
Allowable Subject Matter
Claims 5, 18 and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 17 October 2022 have been fully considered but they are not persuasive.
35 USC 103 Rejections: 
(a) Applicant argues that there is no reason, suggestion, or motivation for modifying the method and packaging machine of Wilhelm, as suggested by the Examiner absent the teachings of the present application.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Wilhelm reference teaches that the product is introduced into the container before the top wall (supporting frame 5) for supporting the container lid (7) is attached to the base portion (2) of the container.  Alternatively, the Konicke reference teaches that the product is introduced into the container after the top wall (24) for supporting the container lid (16) is attached to the base portion (23) of the container.  In this instance, the motivation to have modified the Wilhelm method and machine is based on an alternative arrangement of the sequence for making the package suggested by Konicke as to when the top wall (supporting frame) for supporting the container lid is attached to the base portion of the container.  
Furthermore, it has been held that changing the order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See Ex parte  Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.).  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
(b) Applicant argues that Wilhelm is a continuous thermoforming packaging machine and that Konicke is not related to a continuous thermoforming packaging machine, but rather to pre-forming the containers and transporting the containers to a “container-filling factory.”
In response to applicant's argument that the Konicke reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Konicke reference is clearly within the field of endeavor, i.e. container forming-filling-sealing, and is concerned with how to make and fill a container with a product.
(c) Applicant argues that the teachings of Konicke do not provide any suggestion or motivation for modifying a method that uses a continuous thermoform packaging machine, such as disclosed in Wilhelm, as suggested by the Examiner.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the motivation to modify the Wilhelm packaging machine as set forth in the rejection which is based on an alternative sequence of making the package taught by Konicke does not in any manner alter or render the Wilhelm packaging machine unsatisfactory for its intended purpose and does not in any manner change the principle of operation of the Wilhelm packaging machine.  A skilled artisan would have recognized that relocating the product filling device in the Wilhelm packaging machine from before the location where the supporting frame (5) is attached to after the location where the supporting frame (5) is attached would not have required a substantial reconstruction and redesign of the elements shown in Wilhelm reference as well as not requiring a change in the basic principle under which the Wilhelm reference construction was designed to operate.
(d) Applicant argues that there is no reason, suggestion, or motivation for “making the opening 6 of each frame 5 smaller than an opening of the corresponding trough 2 so that the frame 5 would partially cover the opening of the trough 2 in Wilhelm. In that regard, Wilhelm actually teaches that the frame opening is the same size as the trough opening so that a product 4 positioned in the trough 2 can be exposed through downward displacement of the trough 2 along the product 4 (see, e.g., paragraph [0034] of Wilhelm).”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Furthermore, the claims do not require or state anything about the size of the opening of the partial cover, i.e. the supporting frame, nor does the claim require or state anything about the size of the product relative to the opening in the partial cover, i.e. the supporting frame.  The Wilhelm method and machine as modified by Konicke would still produce a packaged product which could be removed or exposed as intended by the Wilhelm reference.
(e) Applicant argues that the Examiner's stated reason for the combination appears to be conclusory and does not provide rational underpinning to support the combination, in particular the Examiner's proposed modification of the method and thermoform packaging machine of Wilhelm.  
In response to applicant’s argument, the Office action set forth the rejection in a manner that included an explicit statement of rationale for the motivation for combining the teachings of Konicke into the Wilhelm method and packaging machine.  The Office action did not make a mere conclusionary statement, but rather articulated the reasoning.  To reiterate and clarify, a skilled artisan would have recognized that the Konicke reference teaches a known alternative sequence of forming-filling-sealing a package which can be incorporated into the Wilhelm method and packaging machine in a manner which would achieve a predictable and successful results, and the rationale to support a conclusion that the claim would have been obvious is that the incorporation and substitution of one known manufacturing sequence for another yields predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
(f) Applicant argues that claims 15 and 22 should be allowable for at least similar reasons as argued with respect to claim 1.  The argument is noted, but deemed unpersuasive for the same reasons as discussed above in response to the arguments with respect to claim 1.
(g) Applicant’s arguments regarding claims 5 and 18 are noted and they are deemed persuasive.  Claims 5, 18, and new claims 24-26 are considered to be directed to allowable subject matter.
(h) Applicant’s arguments concerning claim 19 and new claim 23 are noted, but deemed unpersuasive.  Applicant argues that Austermeier also does not disclose or suggest the additional features recited in claim 19 that " the cover application station comprises a supply of cover material including the cover layer and multiple additional cover layers attached to a carrier layer, each of the cover layer and the multiple additional cover layers having an opening formed therein.”  
In this instance, the rejection of claim 19 and new claim 23 is based on a recognition that the feature which applicant argues is already found in the Wilhelm and Konicke references.  Each of Wilhelm and Konicke teaches a cover material which has an opening formed therein.  The rejection is based on a combination of the teachings and suggestions of the Wilhelm, Konicke and Austermeier references.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        6 December 2022